Exhibit 10.01

 

U.S. $200,000,000

 

TERM LOAN CREDIT AGREEMENT

 

dated as of March 23, 2017

 

ITC HOLDINGS CORP.,

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
as Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Accounting Terms; GAAP

15

1.3

Interpretation

16

 

 

 

ARTICLE 2AMOUNT AND TERMS OF CREDIT

16

 

 

2.1

Commitments

16

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

17

2.3

Notice of Borrowing

17

2.4

Disbursement of Funds

17

2.5

Repayment of Loans; Evidence of Debt

18

2.6

Changes in Type of Loan

19

2.7

Pro Rata Borrowings

20

2.8

Interest and Fees

20

2.9

Interest Periods

21

2.10

Increased Costs, Illegality, etc.

22

2.11

Compensation

24

2.12

Change of Lending Office

25

2.13

Notice of Certain Costs

25

2.14

Defaulting Lenders

25

 

 

 

ARTICLE 3[RESERVED]

26

 

 

ARTICLE 4TERMINATION OF COMMITMENTS

26

 

 

4.1

Mandatory Termination of Commitments

26

 

 

 

ARTICLE 5PAYMENTS

26

 

 

5.1

Prepayments

26

5.2

Method and Place of Payment

26

5.3

Net Payments

27

5.4

Computations of Interest and Fees

30

 

 

 

ARTICLE 6CONDITIONS PRECEDENT

31

 

 

6.1

Conditions Precedent to Initial Effectiveness

31

 

 

 

ARTICLE 7REPRESENTATIONS AND WARRANTIES

32

 

 

7.1

Organizational Status

33

 

i

--------------------------------------------------------------------------------


 

7.2

Capacity, Power and Authority

33

7.3

No Violation

33

7.4

Litigation

33

7.5

Governmental Approvals

33

7.6

True and Complete Disclosure

34

7.7

Financial Condition; Financial Statements

34

7.8

Tax Returns and Payments

35

7.9

Environmental Matters

35

7.10

Properties

35

7.11

Pension and Welfare Plans

35

7.12

Regulations U and X

36

7.13

Investment Company Act

36

7.14

Sanctions Laws and Regulations

36

7.15

No Material Adverse Change

36

7.16

Deemed Repetition of Representations and Warranties

36

 

 

 

ARTICLE 8AFFIRMATIVE COVENANTS

37

 

 

8.1

Information Covenants

37

8.2

Books, Record and Inspections

39

8.3

Maintenance of Insurance

40

8.4

Payment of Taxes

40

8.5

Organizational Existence

40

8.6

Compliance with Statutes, Obligations, etc.

40

8.7

Good Repair

40

8.8

[Reserved]

41

8.9

End of Fiscal Years; Fiscal Quarters

41

8.10

Use of Proceeds/Anti-Corruption Laws/Sanctions

41

8.11

Changes in Business

41

 

 

 

ARTICLE 9NEGATIVE COVENANTS

41

 

 

9.1

Limitation on Liens

41

9.2

Limitation on Fundamental Changes

43

9.3

Debt to Capitalization Ratio

44

 

 

 

ARTICLE 10EVENTS OF DEFAULT

45

 

 

10.1

Payments

45

10.2

Representations, etc.

45

 

ii

--------------------------------------------------------------------------------


 

10.3

Covenants

45

10.4

Default Under Other Agreements

45

10.5

Bankruptcy, etc.

46

10.6

Non-ownership of Certain Subsidiaries

46

10.7

Judgments

46

10.8

Change of Ownership

47

10.9

Pension Plans

47

10.10

Remedies

47

10.11

Remedies Cumulative

47

 

 

 

ARTICLE 11THE ADMINISTRATIVE AGENT

48

 

 

ARTICLE 12MISCELLANEOUS

50

 

 

12.1

Amendments and Waivers

50

12.2

Notices

51

12.3

No Waiver; Cumulative Remedies

53

12.4

Survival of Representations and Warranties

54

12.5

Payment of Expenses and Taxes

54

12.6

Successors and Assigns; Participations and Assignments

55

12.7

Replacements of Lenders under Certain Circumstances

59

12.8

Adjustments; Set-off

59

12.9

Marshalling; Payments Set Aside

60

12.10

Counterparts; Effectiveness; Electronic Execution

61

12.11

Severability

61

12.12

Integration

61

12.13

Governing Law

62

12.14

Submission to Jurisdiction; Waivers

62

12.15

Acknowledgements

62

12.16

Waivers of Jury Trial

63

12.17

Confidentiality

63

12.18

Treatment of Loans

64

12.19

USA Patriot Act

64

12.20

No Fiduciary Duty

64

12.21

Interest Rate Limitation

65

12.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

65

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule I

Commitments

Schedule II

Litigation

Schedule III

Environmental Matters

Schedule IV

Pension and Welfare Matters

Schedule V

Outstanding Liens on Closing Date

 

EXHIBITS:

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Continuation

Exhibit C

[Reserved]

Exhibit D

Form of Closing Date Certificate

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT, dated as of March 23, 2017, among ITC HOLDINGS
CORP., a Michigan corporation (the “Borrower”), various financial institutions
and other Persons from time to time parties hereto as lenders (each a “Lender”
and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

The Borrower has requested that the Lenders make senior term loans to it on the
date hereof in an aggregate principal amount of $200,000,000. The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

1.1          Defined Terms.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month LIBOR Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month LIBOR Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the ABR due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the ABR shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

 

“Adjusted LIBO Rate”  shall mean, with respect to any LIBOR Loan for any LIBOR
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such LIBOR Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries

 

--------------------------------------------------------------------------------


 

has a 10% or greater equity interest. A Person shall be deemed to control a
Person if such Person possesses, directly or indirectly, the power (i) to vote
10% or more of the Voting Stock having ordinary voting power for the election of
directors (or the equivalent) of such other Person or (ii) to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of Capital Stock, by contract or otherwise.

 

“Agent Parties” shall have the meaning assigned to such term in Section 12.2
(c)(ii).

 

“Agreement” shall mean this Term Loan Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any U.S.
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Margin” shall mean, for any day, (a) with respect to any ABR Loan,
0%  per annum, and (b) with respect to LIBOR Loan, 0.90% per annum.

 

“Approved Fund” shall have the meaning assigned to such term in Section 12.6(b).

 

“Arranger” shall mean JPMorgan Chase Bank, N.A.

 

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

 

“Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).

 

“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the
Treasurer, the Secretary or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions or continuations on a given date) and having, in the
case of LIBOR Loans, the same LIBOR Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).

 

“Business” shall have the meaning provided in Section 8.11.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease obligation
on the balance sheet of that Person.

 

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Change of Ownership” shall mean and be deemed to have occurred if (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934,
as amended, and the rules of the

 

3

--------------------------------------------------------------------------------


 

Securities and Exchange Commission thereunder as in effect on the date hereof),
of Capital Stock representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of Fortis; or
(b) Fortis ceases to own, directly or indirectly, and Control 80% or more of the
ordinary voting power of the Borrower, free and clear of Liens other than Liens
of the type described in clauses (a), (b), or (e)(i) (to the extent the
obligations in respect of such judgments or decrees under such clause
(e)(i) have been bonded for the full amount in dispute) of the definition of
“Permitted Liens”; or (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Fortis by Persons who were neither
(i) nominated, appointed or approved for consideration by shareholders for
election by the board of directors of Fortis nor (ii) appointed by directors so
nominated, appointed or approved.

 

“Closing Date” shall mean March 23, 2017.

 

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Commitment” shall mean, with respect to a Lender, the amount set forth on
Schedule I as such Lender’s “Commitment”.

 

“Commitment Percentage” shall mean, with respect to any Lender, the percentage
of the Total Commitment represented by such Lender’s Commitment as set forth on
Schedule I.  If the Total Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the outstanding Loans of such Lender,
as a percentage of the aggregate outstanding principal balance of all Loans at
the time of determination.

 

“Communications” shall have the meaning assigned to such term in Section 12.2
(c).

 

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

 

“Confidential Information” shall have the meaning provided in Section 12.17.

 

“Consolidated Capitalization” shall mean consolidated total assets less
consolidated non-interest bearing current liabilities, all as shown on the
Borrower’s most recently delivered audited consolidated balance sheet prepared
in accordance with GAAP.

 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

4

--------------------------------------------------------------------------------


 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

“Credit Party” shall mean the Administrative Agent or any Lender.

 

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed, within three (3) Business Days of the date required
to be funded or paid, to (i) fund any portion of its Loans or (ii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the condition precedent, together with any applicable default) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the condition precedent, together with any applicable
default) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after written request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund Loans
and other amounts under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become, or has a Parent that has become, the
subject of a Bankruptcy Event or a Bail-In Action.

 

“Dollars” and “$” shall mean lawful currency of the United States.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------


 

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” shall mean any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.

 

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“Event of Default” shall have the meaning provided in Article 10.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

6

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate. For the avoidance of
doubt, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Finance Parties” shall mean the Administrative Agent and the Lenders.

 

“Fortis” shall mean Fortis Inc., a corporation organized under the Corporation
Act of Newfoundland and Labrador.

 

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
of the United States of America or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.

 

7

--------------------------------------------------------------------------------


 

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Hostile Take-Over Bid” shall mean an offer to purchase a controlling interest
in any Person by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries is involved, in respect of which the board
of directors (or equivalent governing body for such entity) of the target entity
has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that Indebtedness shall not include current payables and
accrued expenses, in each case, arising in the ordinary course of business.

 

“Ineligible Institution” shall have the meaning assigned to such term in
Section 12.6(b).

 

“Interpolated Rate” shall mean, at any time, for any LIBOR Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the

 

8

--------------------------------------------------------------------------------


 

LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“ITC Great Plains” shall mean ITC Great Plains, LLC, a Michigan limited
liability company and Subsidiary of the Borrower.

 

“ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability company
and Subsidiary of the Borrower.

 

“ITC Midwest First Mortgage Indenture” shall mean the First Mortgage Deed of
Trust dated as of January 14, 2008 between ITC Midwest and The Bank of New York
Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.), as
trustee thereunder, as the same may be amended, supplemented or otherwise
modified and in effect from time to time.

 

“ITCTransmission” shall mean International Transmission Company, a Michigan
corporation and Subsidiary of the Borrower.

 

“ITCTransmission First Mortgage Indenture” shall mean the First Mortgage and
Deed of Trust, dated as of July 15, 2003, between ITCTransmission and The Bank
of New York Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust
Company, N.A.) (as successor to BNY Midwest Trust Company), as trustee
thereunder, as the same may be amended, supplemented or otherwise modified and
in effect from time to time.

 

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement and any other Person that shall have become a Lender
hereunder pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).

 

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan and for any applicable
LIBOR Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such LIBOR Period; provided that
if the LIBO Screen Rate shall not be available at such time for such LIBOR
Period (the “Impacted Interest Period”), then the LIBO Rate for such LIBOR
Period shall be the Interpolated Rate.

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan and for any LIBOR Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
LIBOR Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its

 

9

--------------------------------------------------------------------------------


 

reasonable discretion); provided that if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

 

“Loan” shall have the meaning provided in Section 2.1(a).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

 

“Material Subsidiary” shall mean, as at any date, a Subsidiary (the “Subject
Subsidiary”), including its subsidiaries, which meet any of the following
conditions:

 

(a)           The Borrower’s and its other Subsidiaries’ investments in and
advances to the Subject Subsidiary and its Subsidiaries exceeds 10% of the total
assets of the Borrower and its Subsidiaries consolidated as of the end of the
then most recently completed fiscal year; or

 

(b)           The Borrower’s and its other Subsidiaries’ proportionate share of
the total assets (after intercompany eliminations) of the Subsidiary exceeds 10%
of the total assets of the Borrower and its Subsidiaries consolidated as of the
end of the then most recently completed fiscal year; or

 

(c)           The Borrower’s and its other Subsidiaries’ equity in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of the Subject Subsidiary
and its Subsidiaries exceeds 10% of such income of the Borrower and its
Subsidiaries consolidated for the then most recently completed fiscal year.

 

“Maturity Date” shall mean March 24, 2018.

 

“METC” shall mean Michigan Electric Transmission Company, LLC, a Michigan
corporation and Subsidiary of the Borrower.

 

“METC First Mortgage Indenture” shall mean the First Mortgage Indenture, dated
as of December 10, 2003, between METC and The Bank of New York Mellon Trust
Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.) (as successor to
JPMorgan Chase Bank, N.A.), as Trustee, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Minimum Borrowing Amount” shall mean $500,000.

 

10

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Net Tangible Assets” shall mean the amount shown as consolidated total assets
on the Borrower’s most recently delivered audited consolidated balance sheet
prepared in accordance with GAAP, less the following: (i) intangible assets
including, without limitation, such items as goodwill, trademarks, tradenames,
patents and unamortized debt discount and expense and other regulatory assets
carried as an asset on such balance sheet; and (ii) appropriate adjustments, if
any, on account of minority interests.

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean the Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

 

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

 

“Other Taxes” shall have the meaning provided in Section 12.5(a).

 

“Overnight Bank Funding Rate”  shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning provided in Section 12.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

 

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising out of pledges or deposits
under workmen’s compensation laws or similar legislation and Liens of judgments
thereunder which are not currently dischargeable, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of money)
or leases to which the Borrower or any Subsidiary is a party, or deposits to
secure public or statutory obligations of the Borrower or any Subsidiary, or
deposits in connection with obtaining or maintaining self-insurance or to obtain
the benefits of any law, regulation or arrangement pertaining to unemployment
insurance, old age pensions, social security or similar matters, or deposits of
cash or obligations of the United States of America to secure surety, appeal or
customs bonds to which the Borrower or any Subsidiary is a party, or deposits in
litigation or other proceedings such as, but not limited to, interpleader
proceedings, and, to the extent not securing Indebtedness, other similar
obligations incurred in the ordinary course of business; (d) easements,
rights-of-way, restrictive covenants or agreements, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; and (e) to the extent not securing Indebtedness,
(i) liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 10.7; (ii) ground leases in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (iii) any interest or title of a lessor or secured by
a lessor’s interest under any lease permitted by this Agreement; (iv) Liens
incurred by the licensing of trademarks by the Borrower or any of its
Subsidiaries to others in the ordinary course of business; and (v) leases or
subleases granted to others, not interfering in any material respect with the
business of the Borrower and its Subsidiaries taken as a whole.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

12

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Projections” shall have the meaning provided in Section 7.6.

 

“Real Estate” shall have the meaning provided in Section 8.1(e).

 

“Register” shall have the meaning provided in Section 12.6(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, partners,
agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the outstanding principal amount of all Loans on such date.

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of March 28, 2014, among the Borrower, the various financial
institutions and other persons from time to time referred to as “Lenders”
therein, and JPMorgan Chase Bank, N.A., as the Administrative Agent.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean a person or entity that (a) is named on the list
of “Specially Designated Nationals” or “Blocked Persons” on the most current
list published by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or (b) is (x) an agency of the
government of a country, (y) an organization controlled by a country or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person or (c) otherwise the subject of any
current U.S. sanctions administered by OFAC.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the F.R.S. Board to which the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the F.R.S. Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D of
the F.R.S. Board. LIBOR Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the F.R.S. Board or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

 

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

 

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholders’ equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the March 31, 2006
FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.

 

“Total Commitment” shall mean the sum of the Commitments of all the Lenders,
which is $200,000,000 on the Closing Date.

 

“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the

 

14

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries and deposited with the Administrative Agent to the
extent the use thereof for application to payment of Indebtedness of the
Borrower and its Subsidiaries is not prohibited by law or any contract to which
the Borrower or any of its Subsidiaries is a party (but in each case excluding
equity securities that are mandatorily redeemable 91 or more days after the
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Stock until the occurrence
of such event and then only during the continuance of such event.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

1.2                               Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, (x) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20 (
or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated

 

15

--------------------------------------------------------------------------------


 

principal amount thereof and (iii) without giving effect to any changes in GAAP
occurring after the Closing Date, the effect of which would be to cause leases
which would be treated as operating leases under GAAP as of the Closing Date to
be treated as capital leases under GAAP; and (y) if at any time after the date
hereof, the provisions of Section 1.2 of the Revolving Credit Agreement (or the
corresponding provisions in any amended, replacement or refinancing facility
referred to below) shall be amended, such provisions of any such amendment shall
apply, mutatis mutandis, to the corresponding provisions of this Section 1.2,
which shall automatically be deemed to be amended to give effect thereto upon
the effectiveness of such amendment, replacement or refinancing with no further
action required by the parties hereto.

 

1.3                               Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

ARTICLE 2
AMOUNT AND TERMS OF CREDIT

 

2.1                               Commitments.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees to make a term loan or loans in
Dollars (each a “Loan” and, collectively, the “Loans”) to the Borrower, on the
Closing Date, which Loans (i) may, at the option of the Borrower, be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Loans and (ii) may
be repaid in accordance with the provisions hereof and shall be repaid in full
on the Maturity Date.  Amounts repaid or prepaid in respect of the Loans may not
be reborrowed.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall use the proceeds from the
Loans for general corporate purposes of the Borrower and its Subsidiaries;
provided that, notwithstanding any of the foregoing, none of the proceeds from
Loans may be used to finance any Hostile Take-Over Bid.

 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.

 

The aggregate principal amount of each Borrowing of Loans shall be in a multiple
of $100,000 and shall not be less than the Minimum Borrowing Amount. More than
one Borrowing may occur on any date; provided that at no time shall there be
outstanding more than four (4) Borrowings of LIBOR Loans under this Agreement.

 

2.3                               Notice of Borrowing. (a)       To request the
Loans to be made hereunder on the Closing Date, the Borrower shall give the
Administrative Agent at an office of the Administrative Agent set forth for the
Administrative Agent in Section 12.2(a)(ii), (i) the written Notice of Borrowing
(including an electronic writing) prior to 12:00 noon (New York time) at least
three (3) Business Days prior to the proposed day of the Borrowing of LIBOR
Loans and (ii) the written Notice of Borrowing (including an electronic writing)
prior to 10:00 a.m. (New York time) on the proposed day of the Borrowing of ABR
Loans. Such Notice of Borrowing shall be irrevocable and shall specify (i) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(ii) the date of Borrowing (which shall be a Business Day), (iii) whether the
Borrowing shall consist of ABR Loans or LIBOR Loans, (iv) if such Borrowing
shall consist of LIBOR Loans, the LIBOR Period to be initially applicable
thereto and (v) the number and location of the account to which funds are to be
disbursed. The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of the matters
covered by the Notice of Borrowing.

 

(b)                                 Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower. In each such case the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4                               Disbursement of Funds.

 

(a)                                 No later than 12:00 Noon (New York time) on
the Closing Date, each Lender will make available its pro rata portion of the
Borrowing requested to be made on such date in an amount equal to its Commitment
in the manner provided below.

 

(b)                                 Each Lender shall make available all amounts
it is to fund under the Borrowing on the Closing Date in immediately available
funds to the Administrative Agent at an office of the Administrative Agent from
time to time notified by the Administrative Agent to the Lenders (but initially
the office set forth for the Administrative Agent in Section 12.2(a)(ii)), and
the Administrative Agent will make available to the Borrower by depositing such
funds as specified in the Notice of Borrowing, the aggregate of the amounts so
made available. Unless the Administrative Agent shall have been notified by any
Lender prior to the Closing Date that such Lender does not intend to make
available to the Administrative Agent its portion of the

 

17

--------------------------------------------------------------------------------


 

Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, at the Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.8, for the respective Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

2.5                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall, for the benefit of the
Lenders, on the Maturity Date, repay to the Administrative Agent the then-unpaid
Loans.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from the
Loans made by such lending office of such Lender from time to time, including
the amounts and currency of principal and interest payable and paid to such
lending office of such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 12.6, and a sub-account for each Lender, in which
Register and sub-accounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the LIBOR Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (b) and (c) of this
Section 2.5 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in

 

18

--------------------------------------------------------------------------------


 

any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement. In the event that there is an inconsistency between the
accounts maintained by a Lender pursuant to Section 2.5(b) and the Register
maintained by the Administrative Agent pursuant to Section 12.6, the said
Register shall prevail.

 

(e)                                  All payments to be made by the
Administrative Agent to any Lender hereunder shall be made in accordance with
the payment instructions of such Lender set forth on the signature page of such
Lender hereunder or, if such Lender is an Assignee, set forth in the Assignment
and Assumption of such Lender.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.6) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

2.6                               Changes in Type of Loan.

 

(a)                                 The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans made to the Borrower of one
Type into a Borrowing or Borrowings of another permitted Type or to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
LIBOR Period; provided that (i) no partial continuation of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Loan of one Type may
not be converted into a Borrowing of another permitted Type until the end of the
current LIBOR Period for such Loan. Each such continuation or conversion shall
be effected by the Borrower by giving the Administrative Agent at the location
set forth in Section 12.2 prior to 12:00 Noon (New York time) at least three
(3) Business Days’ prior written notice substantially in the form of Exhibit B
(or telephonic notice promptly confirmed in writing) (each a “Notice of
Continuation”) specifying the Loans to be so continued or converted, the Type of
Loans to be continued or converted into and, if such Loans

 

19

--------------------------------------------------------------------------------


 

are to be converted or continued as LIBOR Loans, the LIBOR Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
notice as promptly as practicable of any such proposed continuation or
conversion affecting any of its Loans. This Section 2.6 shall not be construed
to permit the Borrower to change the currency of any Borrowing.

 

(b)                                 If any Default or Event of Default is in
existence at the time of any proposed continuation of any LIBOR Loans and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current LIBOR Period into ABR
Loans.

 

(c)                                  If upon the expiration of any LIBOR Period,
the Borrower has failed to elect a new LIBOR Period to be applicable thereto as
provided in paragraph (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans, as the case may be, into a Borrowing of
ABR Loans, as the case may be, effective as of the expiration date of such
current LIBOR Period.

 

2.7                               Pro Rata Borrowings.

 

The Borrowing of Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their respective Commitment Percentages. It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8                               Interest and Fees.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for ABR Loans plus the ABR in effect from time to time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for LIBOR Loans plus the relevant Adjusted LIBO Rate.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan or (ii) any interest thereon or fees payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(x) in the case of overdue principal, equal to the rate that would otherwise be
applicable thereto plus, to the extent permitted by applicable law, 2.00% (after
as well as before maturity and judgment), (y) in the case of any overdue
interest with respect to any Loan, equal to the rate of interest applicable to
such Loan plus, to the extent permitted by applicable law, 2.00%, or (z) in the
case of any overdue fees or other amounts owing hereunder, equal to the rate of
interest then applicable to Loans maintained as ABR Loans plus 2.00%, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as

 

20

--------------------------------------------------------------------------------


 

well as before maturity and judgment). All interest payable pursuant to this
Section 2.8(c) shall be payable upon demand.

 

(d)                                 Interest on each Loan shall accrue from and
including the date such Loan is made to but excluding the date of any repayment
thereof and shall, except as otherwise provided pursuant to Section 2.8(c), be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each of March, June, September and December (for the three-month
period (or portion thereof) ended on such day), (ii) in respect of each LIBOR
Loan, on the last day of each LIBOR Period applicable thereto and, in the case
of a LIBOR Period in excess of three months, on each date occurring at
three-month intervals after the first day of such LIBOR Period and (iii) in
respect of each Loan on any payment or prepayment (on the amount paid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.4.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9                               Interest Periods.

 

At the time the Borrower gives the Notice of Borrowing or a Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be one week or one, two, three or
six months. Notwithstanding anything to the contrary contained above:

 

(a)                                 the initial LIBOR Period for any Borrowing
of LIBOR Loans shall commence on the date of such Borrowing (including the date
of any conversion from a Borrowing of ABR Loans) and each LIBOR Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding LIBOR Period expires;

 

(b)                                 if any LIBOR Period relating to a Borrowing
of LIBOR Loans begins on the last Business Day of a calendar month or begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such LIBOR Period, such LIBOR Period shall end on the last
Business Day of the calendar month at the end of such LIBOR Period;

 

(c)                                  if any LIBOR Period would otherwise expire
on a day that is not a Business Day, such LIBOR Period shall expire on the next
succeeding Business Day; provided that if any LIBOR Period in respect of a LIBOR
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further

 

21

--------------------------------------------------------------------------------


 

Business Day occurs in such month, such LIBOR Period shall expire on the next
preceding Business Day; and

 

(d)                                 the Borrower shall not be entitled to elect
any LIBOR Period in respect of any LIBOR Loan if such LIBOR Period would extend
beyond the Maturity Date.

 

2.10                        Increased Costs, Illegality, etc.

 

(a)                                 In the event that the Administrative Agent
or any Lender shall have reasonably determined (which determination shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto):

 

(i)                                     on any date for determining LIBO Rate
for a Borrowing of LIBOR Loans for any LIBOR Period that by reason of any
changes arising on or after the date hereof affecting the London interbank
market (x) deposits in Dollars in the principal amounts of the Loans comprising
such Borrowing are not readily available to such Lender in the London interbank
market or (y) adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBO
Rate; or

 

(ii)                                  at any time, that the Administrative Agent
or such Lender shall incur increased costs or reductions in the amounts received
or receivable hereunder with respect to any Loans (other than any such increase
or reduction attributable to (A) Taxes, (B) Other Taxes, (C) taxes excluded by
Section 5.3(a)(i)(A) or Section 5.3(a)(i)(B) or (D) taxes excluded by
Section 5.3(b)) because of (x) any change since the date hereof in any
applicable law, treaty, governmental rule, regulation, guideline or order (or in
the interpretation, implementation, administration or application thereof and
including the introduction of any new law, treaty or governmental rule or
request, regulation, guideline, requirement, directive or order), such as, for
example, but not limited to, a change in official reserve requirements
(including any reserve requirements specified under regulations issued from time
to time by the F.R.S. Board and then applicable to assets or liabilities
consisting of and including “Eurocurrency Liabilities” as therein defined or the
imposition of any tax on the Administrative Agent or any Lender on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto), and/or
(y) with respect to LIBOR Loans only, other circumstances affecting the London
interbank market; or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has become unlawful by compliance by such Lender in good faith
with any law, treaty, governmental rule or request, regulation, guideline,
requirement, directive or order (or would conflict with any such governmental
rule or request, regulation, guideline, requirement, directive or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the London interbank
market;

 

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the

 

22

--------------------------------------------------------------------------------


 

case may be, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available from such Lender (and such Lender’s obligation to make such Loans
shall be suspended) until such time as such Lender notifies the Administrative
Agent, the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice such Lender
agrees to give at such time when such circumstances no longer exist), and the
Notice of Borrowing or any Notice of Continuation given by the Borrower with
respect to LIBOR Loans that have not yet been incurred shall be deemed, with
respect to such Lender only, to be the Notice of Borrowing or a Notice of
Continuation for ABR Loans, (y) in the case of clause (ii) above, the Borrower
shall pay to the Administrative Agent or such Lender, within five (5) days after
receipt of written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate the Administrative Agent or such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to the Administrative
Agent or such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by the Administrative Agent or such Lender
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto, provided that the determination of such additional
amounts shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
(after consideration of such factors as such Lender then reasonably determines
to be relevant)) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (i) if the affected LIBOR Loan is then being
made pursuant to a Credit Event or Borrowing by way of conversion into a LIBOR
Loan, cancel said Credit Event or Borrowing by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
2.10(a)(iii), or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three (3) Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).

 

(c)                                  If, after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy or liquidity
requirements, or any change therein, or any change in the interpretation,
implementation or administration thereof by any Governmental Authority, or
compliance by a Lender or its Parent with any request or directive made or
adopted after the date hereof regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, has or would have the effect of reducing the rate of return on such
Lender’s or its Parent’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its Parent could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its Parent’s policies
with respect to capital adequacy and liquidity

 

23

--------------------------------------------------------------------------------


 

requirements), then within five (5) days after written demand (as described
below) by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its Parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof. Each
Lender, upon determining that any additional amounts will be payable pursuant to
this Section 2.10(c) (provided that such determination of additional amounts
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender (after
consideration of such factors as such Lender then reasonably determines to be
relevant)), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts (it being agreed that a written notice as to the additional
amounts owed to the Administrative Agent or such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by the
Administrative Agent or such Lender shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto; provided that the
determination of such additional amounts shall be made in good faith (and not on
an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender (after consideration of such factors as such
Lender then reasonably determines to be relevant)), although the failure to give
any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

(d)                                 For purposes of this Section 2.10, and
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, requirements,
guidelines and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case shall be deemed to have been enacted, adopted, issued
and implemented after the date hereof, regardless of the date enacted, adopted,
issued or implemented.

 

Subject to Section 2.13, the provisions of this Section 2.10 shall survive the
repayment of the Loans and all other amounts payable hereunder.

 

2.11                        Compensation.

 

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Loans pursuant to Article 10 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Continuation, (d) any LIBOR Loan is
not continued as a LIBOR Loan as a result of a withdrawn Notice of Continuation
or (e) any prepayment of principal of any LIBOR Loan is not made as a result of
a withdrawn notice of prepayment pursuant to Section 5.1, the

 

24

--------------------------------------------------------------------------------


 

Borrower shall, after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

 

2.12                        Change of Lending Office.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.13                        Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.3 is given by the Administrative
Agent or any Lender more than 180 days after the Administrative Agent or such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections (provided that no Lender
shall be deemed to have knowledge of any such event referred to in
Section 2.10(d) prior to the incurrence of any such additional cost, reduction
in amounts, loss, tax or other additional amounts), then the Administrative
Agent or such Lender shall not be entitled to compensation under Section 2.10,
2.11 or 5.3, as the case may be, for any such amounts incurred or accruing prior
to the giving of such notice.

 

2.14                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, for so long as such Lender is a Defaulting
Lender, the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 12.1); provided that except as otherwise
provided in Section 12.1, that this limitation shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 3
[RESERVED].

 

ARTICLE 4
TERMINATION OF COMMITMENTS

 

4.1                               Mandatory Termination of Commitments.

 

The Total Commitment shall terminate at the earlier to occur of (a) 5:00
p.m. (New York time) on the Closing Date and (b) the making of the Loans
hereunder.

 

ARTICLE 5
PAYMENTS

 

5.1                               Prepayments.

 

The Borrower shall have the right to prepay any Borrowing, without premium or
penalty, in whole or in part at any time and from time to time. Such prepayment
of Loans shall be subject to the following conditions: (a) the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) to be
prepaid, which notice shall be given by the Borrower no later than 10:00
a.m. (New York time) three (3) Business Days prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders; (b) each partial prepayment of Loans shall be in an amount that
is a multiple of $100,000 and in an aggregate principal amount of at least
$5,000,000; provided that no partial prepayment of LIBOR Loans made pursuant to
a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Loans; and (c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any
day other than the last day of a LIBOR Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.

 

5.2                               Method and Place of Payment.

 

(a)                                 Except as otherwise specifically provided
herein, all payments to be made by the Borrower under this Agreement shall be
made, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of all the Lenders not later than
12:00 Noon (New York time) on the date when due. Such payments shall be made in
immediately available funds at the office of the Administrative Agent from time
to time notified by the Administrative Agent to the Borrower (but initially the
office set forth for the Administrative Agent in Section 12.2(a)(ii)), it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in its account at an
office of the Administrative Agent shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day, otherwise the next Business Day) like funds relating to the payment of
principal or interest ratably to the Lenders entitled thereto. A payment shall
be deemed to have

 

26

--------------------------------------------------------------------------------


 

been made by the Administrative Agent on the date on which it is required to be
made under this Agreement if the Administrative Agent has, on or before such
date, taken steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent in order to make such payment.

 

(b)                                 Any payments under this Agreement that are
made later than 2:00 p.m. (New York time) shall be deemed to have been made on
the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

5.3                               Net Payments.

 

(a)                                 (i) All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any current or future income or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (A) any net income taxes, franchise taxes (imposed in lieu
of net income taxes) and branch profits taxes imposed on the Administrative
Agent or any Lender, (B) any such taxes attributable to the failure of the
Administrative Agent or any Lender to comply with Section 5.3(c) and (C) any
such taxes imposed on the Administrative Agent or any Lender as a result of a
current or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement) (“Taxes”) except to the extent that such
deduction or withholding is required by any applicable law, as modified by the
administrative practice of any relevant Governmental Authority then in effect.

 

(ii) Subject to Section 5.3(b), if any such Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the Borrower shall:

 

(A)                               promptly notify the Administrative Agent of
such requirement;

 

(B)                               promptly pay to the relevant Governmental
Authority when due the full amount required to be deducted or withheld
(including the full amount of Taxes required to be deducted or withheld from any
additional amount paid by the Borrower to the Administrative Agent or such
Lender under this Section 5.3(a));

 

(C)                               as promptly as possible thereafter, forward to
the Administrative Agent and such Lender an official receipt (or a certified
copy), or other documentation reasonably acceptable to the Administrative Agent
and such Lender, evidencing such payment to such Governmental Authority; and

 

(D)                               pay to the Administrative Agent or such
Lender, in addition to the payment to which the Administrative Agent or such
Lender is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the

 

27

--------------------------------------------------------------------------------


 

net amount actually received by the Administrative Agent or such Lender, after
deduction or withholding for any such Taxes, will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.

 

(iii) If the Borrower fails to pay to the relevant Governmental Authority when
due any Taxes that it was required to deduct or withhold under this
Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 5.3(a)(ii)(C) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.

 

(iv) The Borrower’s obligations under this Section 5.3(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b)                                 Notwithstanding Section 5.3(a), the Borrower
shall not be required to indemnify or pay any additional amounts in respect of
withholding tax applicable to any amount payable under this Agreement pursuant
to Section 5.3(a) above to any Non-U.S. Lender, except if any such Loans were
assigned, participated or transferred to such Non-U.S. Lender at the request or
with the consent of the Borrower or were assigned, participated or transferred
to such Non-U.S. Lender following the occurrence of and during the continuance
of an Event of Default pursuant to Section 10.1 or 10.5. The Borrower shall not
be required to indemnify or pay any additional amounts in respect of any taxes
imposed under FATCA.

 

(c)                                  Any Lender that is entitled to an exemption
from or reduction of Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.3(c)(i) and (c)(ii) below) shall not be required if in
the Person’s reasonable judgment such completion, execution or submission would
subject such Person to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Person. Without
limiting the generality of the foregoing:

 

(i)                                     The Administrative Agent and each Lender
that is a “United States person,” as defined under Section 7701(a)(30) of the
Code, shall deliver to the Borrower and, as the case may be, the Administrative
Agent on or prior to the date on which such Person becomes a party under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of

 

28

--------------------------------------------------------------------------------


 

Internal Revenue Service Form W-9 certifying that such Person is exempt from
U.S. federal backup withholding tax;

 

(ii)                                  Each Non-U.S. Lender shall:

 

(A)                               deliver to the Borrower and the Administrative
Agent two copies of either (x) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, (together with
a certificate representing that such Non-U.S. Lender is not a bank for purposes
of Section 881(c) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), or (y) Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement;

 

(B)                               to the extent such Non-U.S. Lender is not the
beneficial owner, deliver executed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, W-9, a certificate described in clause (A), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide the certificate described in clause
(A) on behalf of each such direct and indirect partner;

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c); provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                                 If the Borrower determines in good faith
that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, shall cooperate with the Borrower in
challenging such Taxes at the Borrower’s expense if so requested by the
Borrower. If any Lender or the Administrative Agent, as applicable, receives a
refund of, or credit for, a Tax for which a payment has been made by the
Borrower pursuant to this Agreement, which refund or credit in the good faith
judgment of such Lender or the Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative

 

29

--------------------------------------------------------------------------------


 

Agent, as the case may be, shall reimburse the Borrower for such amount as the
Lender or the Administrative Agent, as the case may be, determines to be the
proportion of the refund or credit as will leave it, after such reimbursement,
in no better or worse position than it would have been in if the payment had not
been required. A Lender or Administrative Agent shall claim any refund or credit
that it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
such Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (d) or any other provision of this Section 5.3.

 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent for any taxes (but, in the case of any Taxes or Other
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 5.3(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(f)                                   If a payment made to a Lender under this
Agreement or any related loan document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

5.4                               Computations of Interest and Fees.

 

(a)                                 All interest and fees hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR or LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

30

--------------------------------------------------------------------------------


 

(b)                                 All interest payments to be made under this
Agreement shall be paid without allowance or deduction for deemed re-investment
or otherwise, both before and after maturity and before and after default and/or
judgment, if any, until payment of the amount on which such interest is
accruing, and interest will accrue on overdue interest, if any.

 

(c)                                  The amount of costs and expenses required
to be paid or reimbursed by the Borrower pursuant to Section 12.5 or any other
provision of this Agreement shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the highest rate provided for
in Section 2.8(c).

 

(d)                                 If interest is not paid on the indebtedness
of the Borrower to the Lenders hereunder, or any part thereof, as and when
interest is due and payable hereunder, unpaid interest shall bear interest until
paid, as well after as before demand, default, maturity and judgment, at the
rates provided for in Section 2.8(c).

 

ARTICLE 6
CONDITIONS PRECEDENT

 

6.1                               Conditions Precedent to Initial Effectiveness.

 

The obligation of each Lender to make the Loan to be made by it on the Closing
Date shall become effective on the date on which each of the following
conditions are satisfied:

 

(a)                                 Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by a duly Authorized
Officer of each of the parties hereto.

 

(b)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate of the Borrower, dated
the Closing Date, substantially in the form of Exhibit D, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of the Borrower (the “Closing Date Certificate”).

 

(c)                                  Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors of
the Borrower (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of this Agreement (and any agreements
relating thereto) and (b) the extensions of credit contemplated hereunder.

 

(d)                                 Organic Documents.  The Administrative Agent
shall have received (i) true and complete copies of the articles of
incorporation and by-laws of the Borrower, (ii) a certificate of good standing
with respect to the Borrower issued by its jurisdiction of incorporation or
organization and (iii) to the extent reasonably requested in writing by any of
the Lenders, all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, at least two (2) Business Days
prior to the Closing Date.

 

31

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement of Expenses.  The
Administrative Agent, the Arranger and the Lenders shall have received all
amounts due and payable on or prior to the Closing Date.

 

(f)                                   Legal Opinions.  The Administrative Agent
shall have received in form and substance reasonably satisfactory to it the
executed legal opinions of (i) counsel to the Borrower with respect to the
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement, compliance with certain
applicable law and such other matters as the Administrative Agent may reasonably
request in form and substance satisfactory to the Administrative Agent and
(ii) special Michigan counsel to the Borrower with respect to the status and
capacity of the Borrower, the due authorization of this Agreement, compliance
with the Organic Documents of the Borrower and with certain applicable law and
such other matters as the Administrative Agent may reasonably request in form
and substance satisfactory to the Administrative Agent.

 

(g)                                  Governmental Approvals.  The Administrative
Agent shall have received evidence that all governmental approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, approval from the United States of America Federal Energy Regulatory
Commission of the application pursuant to section 204 of the Federal Power Act)
shall have been obtained and are in full force and effect.

 

(h)                                 Financial Statements.  The Lenders shall
have received satisfactory audited consolidated financial statements of the
Borrower for the fiscal years ended December 31, 2015 and December 31, 2016.

 

(i)                                     Notice of Borrowing.  The Administrative
Agent shall have received the Notice of Borrowing (in writing or by email)
meeting the requirements of Section 2.3.

 

(j)                                    No Default; Representations and
Warranties True and Correct.  On the Closing Date and also after giving effect
to the Borrowing to be made on the Closing Date (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties made by the
Borrower contained herein shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

The acceptance of the proceeds of the Loans shall constitute a representation
and warranty by the Borrower to each of the Lenders that all the applicable
conditions specified above are satisfied as of the Closing Date.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (as to itself and each of its
Subsidiaries) makes the following

 

32

--------------------------------------------------------------------------------


 

representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans.

 

7.1                               Organizational Status.

 

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its organization, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification (except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect), and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
obligations under this Agreement, to own and hold under lease its property and
to conduct its business substantially as currently conducted by it.

 

7.2                               Capacity, Power and Authority.

 

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

7.3                               No Violation.

 

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.

 

7.4                               Litigation.

 

Except as set forth on Schedule II, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower or any of its Subsidiaries (after
due internal inquiry), threatened with respect to the Business, the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

 

33

--------------------------------------------------------------------------------


 

7.5                               Governmental Approvals.

 

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

 

7.6                               True and Complete Disclosure.

 

To the knowledge of the Borrower, after due inquiry:

 

(a) All written factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections, if required (the
“Projections”) and pro forma financial information and information of a general
industry nature), by or on behalf of the Borrower or any of its Subsidiaries or
any of their respective authorized consultants, agents or representatives in
writing to the Administrative Agent and/or any Lender on or before the Closing
Date (including all information contained in this Agreement) for purposes of or
in connection with this Agreement or any transaction contemplated herein was
true and complete in all material respects on the date as of which such
information or data is dated or certified and did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, taken as a whole, not materially
misleading at such time in light of the circumstances under which such
statements were made.

 

(b) The Projections were prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such Projections are not to be viewed
as facts, that whether such projections will be achieved will depend on future
events, some of which are not within the Borrower’s control, and that actual
results during the period or periods covered by any such projections may differ
from the projected results and that such variances can be significant.

 

7.7                               Financial Condition; Financial Statements.

 

The Borrower has heretofore furnished to the Lenders the financial statements
with respect to the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2016.  The financial statements referred to in the immediately
preceding sentence present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the respective dates
of said statements and the results of operations for the respective periods
covered thereby, subject, in the case of quarterly financial statements, to
changes resulting from audit and normal year-end adjustments and other
adjustments (consisting of normal recurring adjustments) necessary for a fair
statement of the results for the interim period.  All such financial statements
have been prepared in accordance with GAAP consistently applied, except to the
extent provided in the notes to said financial statements.  All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Borrower and its Subsidiaries furnished pursuant to Section 8.1 have
been and will for periods following the Closing Date be prepared in accordance
with GAAP consistently applied, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods covered thereby, subject, in the
case of

 

34

--------------------------------------------------------------------------------


 

quarterly financial statements to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period.

 

7.8                               Tax Returns and Payments.

 

Each of the Borrower and each of its Subsidiaries has filed all federal income
tax and all other material tax returns, domestic and foreign, required to be
filed by it and except as would not reasonably be expected to have a Material
Adverse Effect, has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith and,
except as would not reasonably be expected to have a Material Adverse Effect,
the Borrower and each of its Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of, all income taxes applicable for all
prior fiscal years and for the current fiscal year to the Closing Date.

 

7.9                               Environmental Matters.

 

Except as set forth in Schedule III:

 

(a)                                 Other than instances of noncompliance that
would not reasonably be expected to have a Material Adverse Effect: (i) the
Borrower and each of its Subsidiaries are in compliance with all Environmental
Laws in all jurisdictions in which the Borrower and each of its Subsidiaries are
currently doing business (including having obtained all material permits
required under Environmental Laws) and (ii) the Borrower will comply and cause
each of its Subsidiaries to comply with all such Environmental Laws (including
all permits required under Environmental Laws); and

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly owned Real Estate or facility relating to
its business in a manner that would reasonably be expected to have a Material
Adverse Effect.

 

7.10                        Properties.

 

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
would not reasonably be expected to have a Material Adverse Effect.

 

7.11                        Pension and Welfare Plans.

 

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as would not reasonably be
expected to have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, (c) no condition exists or event or transaction has
occurred with

 

35

--------------------------------------------------------------------------------


 

respect to any Pension Plan which might result in the incurrence by the Borrower
or any member of the Controlled Group of any liability (other than any liability
that relates to the accrual of benefits), fine or penalty and (d) except as
disclosed in Schedule IV, neither the Borrower nor any member of the Controlled
Group has any contingent liability with respect to any post-retirement benefit
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

 

7.12                        Regulations U and X.

 

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of F.R.S. Board Regulation U or Regulation X.

 

7.13                        Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.14                        Sanctions Laws and Regulations.

 

(a)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.  The Borrower, its Subsidiaries
and, to the knowledge of the Borrower, their respective officers, employees and
directors, are in compliance with (i) Anti-Corruption Laws, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, and (ii) applicable Sanctions in all material respects.

 

(b)                                 None of (i) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

(c)                                  No Borrowing has been or is intended to be
used (i) for the purpose of violating any Anti-Corruption Laws or (ii) in
violation of any Sanctions.

 

7.15                        No Material Adverse Change.

 

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2016.

 

7.16                        Deemed Repetition of Representations and Warranties.

 

The representations and warranties set out in Sections 7.1,7.2, 7.3 and 7.5 to
7.14 inclusive (and solely in the case of the initial Credit Event,
Section 7.14) will be deemed to be repeated by the Borrower as of the date of
each request for a new Credit Event, Sections 7.4 and 7.15 by the Borrower (but
not the conversion or continuation of a Borrowing) and as of the date

 

36

--------------------------------------------------------------------------------


 

on which a Successor Borrower assumes all of the obligations of the Borrower
under this Agreement pursuant to Section 9.2(a) (but after giving effect to such
assumption), except to the extent that on or prior to such date (a) the Borrower
has advised the Administrative Agent in writing of a variation in any such
representation or warranty, and (b) the Required Lenders have approved such
variation, and except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date.

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Maturity Date:

 

8.1                               Information Covenants.

 

The Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event on or before the date that is 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2017, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statement of operations and cash flows for such fiscal year prepared in
accordance with GAAP consistently applied, setting forth comparative
consolidated figures for the preceding fiscal year, and audited by an
independent auditing firm of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of its Subsidiaries as a going concern, together in any event with a
no-default letter from such auditing firm stating that in the course of its
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, as
established by the Auditing Standards Board (United States) and with auditing
standards of the Public Company Accounting Oversight Board (United States), such
auditing firm has obtained no knowledge of any Default or Event of Default
relating to Section 9.3 that has occurred and is continuing or, if in the
opinion of such auditing firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof.

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date that is 45 days after the end
of each of the first three fiscal quarters in each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2017, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated statement of operations for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, and the related consolidated statement of cash flows and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, and

 

37

--------------------------------------------------------------------------------


 

prepared in accordance with GAAP consistently applied, all of which shall be
certified by an Authorized Officer of the Borrower, subject to changes resulting
from audit and normal year-end adjustments and other adjustments (consisting of
normal recurring adjustments) necessary for a fair statement of the results for
the interim period.

 

(c)                                  Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 8.1(a) and (b), a
certificate of an Authorized Officer of the Borrower in substantially the form
of Exhibit E (a “Compliance Certificate”) to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, which certificate shall be in form and detail
satisfactory to the Administrative Agent, acting reasonably, and setting forth
the calculations required to establish whether the Borrower was in compliance
with the provisions of Section 9.3 as at the end of such fiscal year or period,
as the case may be.

 

(d)                                 Notice of Default or Litigation.  Promptly
after an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto and (ii) any litigation or governmental proceeding pending or
threatened against the Borrower or any of its Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect.

 

(e)                                  Environmental Matters.  Promptly after an
Authorized Officer of the Borrower or any of its Subsidiaries obtains knowledge
or notice of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect,
notice of:

 

(i)                                     Any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Estate (as
defined below);

 

(ii)                                  Any condition or occurrence that
(x) results in non-compliance by the Borrower or any of its Subsidiaries with
any applicable Environmental Law or (y) would reasonably be anticipated to form
the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that would reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements

 

38

--------------------------------------------------------------------------------


 

owned or leased by the Borrower or any of its Subsidiaries, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.

 

(f)                                   Pension Plans.  Promptly after an
Authorized Officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof where the liability, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect, notice of and copies of all
documentation relating to (i) the institution of any steps by any Person to
terminate any Pension Plan, (ii) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a Lien under
Section 303(k) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any of
its Subsidiaries furnish a bond or other security to such Pension Plan, or
(iv) the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty.

 

(g)                                  Other Information.  Promptly upon filing
thereof, copies of any filings or registration statements with, and reports to,
any Governmental Authority in any relevant jurisdiction by the Borrower or any
of its Subsidiaries pursuant to applicable securities laws (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement) and copies of all financial statements,
proxy statements, notices and reports that the Borrower or any of its
Subsidiaries shall send to the holders of any publicly issued securities of the
Borrower and/or any of its Subsidiaries in their capacity as such holders (in
each case to the extent not theretofore delivered to the Lenders pursuant to
this Agreement or filed with the Securities and Exchange Commission and publicly
available on either EDGAR or the Borrower’s website at
http://investor.itc-holdings.com/sec.cfm; provided that if requested by any
Lender, the Borrower shall promptly deliver a copy of such filing to such
requesting Lender) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time.

 

8.2                               Books, Record and Inspections.

 

The Borrower will, and will cause each of its Subsidiaries, upon reasonably
prior notice to the Borrower, to, (i) permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and its Subsidiaries in
whomever’s possession to the extent that it is within the Borrower’s or its
Subsidiaries’ control to permit such inspection, and to examine the books of
account of the Borrower and any such Subsidiaries and discuss the affairs,
finances and accounts of the Borrower and of any such Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
and (ii) permit officers and designated representatives of Lenders to view
copies of contracts of the Borrower and its Subsidiaries (subject to reasonable
confidentiality arrangements established by the Borrower), all at such
reasonable times during normal business hours and intervals and to such
reasonable extent as the Administrative Agent, the Required Lenders or the
Lenders, as the case may be, may desire.

 

39

--------------------------------------------------------------------------------


 

8.3                               Maintenance of Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

8.4                               Payment of Taxes.

 

In each case except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its capital, income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful tax or
similar claims; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 

8.5                               Organizational Existence.

 

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its corporate or other organizational rights and authority, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided that, in any case, (a) the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 9.2, (b) any
Subsidiary of the Borrower may merge with and into any other Subsidiary of the
Borrower and (c) except to the extent as would reasonably be expected to have a
Material Adverse Effect, any Subsidiary of the Borrower may enter into any
merger or consolidation for the purpose of changing its organizational form from
a corporation to a limited liability company or from a limited liability company
to a corporation.

 

8.6                               Compliance with Statutes, Obligations, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws and
Anti-Corruption Laws) to which it may be subject, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

8.7                               Good Repair.

 

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent

 

40

--------------------------------------------------------------------------------


 

that it is within the Borrower’s or its Subsidiaries’ control to cause the same,
are kept in good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
customary for companies in similar businesses and consistent with third party
leases, except in each case to the extent the failure to do so would not be
reasonably expected to have a Material Adverse Effect.

 

8.8                               [Reserved].

 

8.9                               End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

8.10                        Use of Proceeds/Anti-Corruption Laws/Sanctions.

 

The Borrower will use the proceeds of all the Loans only for the purposes set
forth in Section 2.1(b).  The Borrower will not request any Borrowing, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers and employees shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) in any manner that
would result in the violation of any Sanctions, for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

8.11                        Changes in Business.

 

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

 

ARTICLE 9
NEGATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Maturity Date:

 

41

--------------------------------------------------------------------------------


 

9.1                               Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)                                 Permitted Liens;

 

(b)                                 Liens (i) on assets of ITCTransmission (of
the same type as constitute collateral under the ITCTransmission First Mortgage
Indenture on the date hereof) to secure Indebtedness of ITCTransmission under
the ITCTransmission First Mortgage Indenture, including, without limitation, any
notes issued thereunder, (ii) on assets of METC (of the same type as constitute
collateral under the METC First Mortgage Indenture on the date hereof) to secure
Indebtedness of METC under the METC First Mortgage Indenture, including, without
limitation, any notes issued thereunder, (iii) on assets of ITC Midwest (of the
same type as constitute collateral under the ITC Midwest First Mortgage
Indenture on the date hereof) to secure Indebtedness of ITC Midwest under the
ITC Midwest First Mortgage Indenture, including, without limitation, any notes
issued thereunder, and (iv) on assets of any other Subsidiary (of the same type
that constitute collateral under the ITCTransmission First Mortgage Indenture,
the METC First Mortgage Indenture and/or the ITC Midwest First Mortgage
Indenture on the date hereof) to secure Indebtedness of any Subsidiary under any
similar mortgage bond indenture, including, without limitation, any notes issued
thereunder;

 

(c)                                  Liens existing on the Closing Date and as
set out on Schedule V;

 

(d)                                 Liens existing on the assets or Capital
Stock of any Person that becomes a Subsidiary, or existing on assets acquired;
provided that such Liens attach at all times only to the same assets that such
Liens attached to and secure only the same Indebtedness that such Liens secured,
immediately prior to such acquisition;

 

(e)                                  Liens in favor of the Borrower or any
Subsidiary;

 

(f)                                   any Lien securing Indebtedness for the
payment, prepayment or redemption of which there shall have been irrevocably
deposited in trust with the trustee or other holder of such Lien moneys and/or
investment securities which (together with the interest reasonably expected to
be earned from the investment and reinvestment in investment securities of the
moneys and/or the principal of and interest on the investment securities so
deposited) shall be sufficient for such purpose; provided, however, that if such
Indebtedness is to be redeemed or otherwise prepaid prior to the stated maturity
thereof, any notice requisite to such redemption or prepayment shall have been
given in accordance with the instrument creating such Lien or irrevocable
instructions to give such notice shall have been given to such trustee or other
holder;

 

(g)                                  Liens in favor of the United States of
America or any State thereof, or any department, agency or instrumentality or
political subdivision of the United States of America or any State thereof or
political entity affiliated therewith, to secure partial, progress, advance or
other payments, or other obligations, pursuant to any contract or

 

42

--------------------------------------------------------------------------------


 

statute to secure any Indebtedness incurred for the purpose of financing all or
any part of the cost of acquiring, constructing or improving property subject to
such Liens (including Liens incurred in connection with pollution control,
industrial revenue or similar financings);

 

(h)                                 Liens on any property created, assumed or
otherwise brought into existence in contemplation of the sale or other
disposition of the underlying property, whether directly or indirectly, by way
of share disposition or otherwise; provided that 180 days from the creation of
such Liens the Borrower or the relevant Subsidiary shall have disposed of such
property and any Indebtedness secured by such Liens shall be without recourse to
the Borrower or any Subsidiary;

 

(i)                                     rights of other Persons to take
minerals, timber, gas, water or other products produced by the Borrower or by
other Persons on the property of the Borrower;

 

(j)                                    Liens created by or resulting from any
litigation or other proceeding which is being contested in good faith by
appropriate proceedings, including Liens arising out of judgments or awards
against the Borrower or any Subsidiary with respect to which the Borrower or
such Subsidiary is in good faith prosecuting an appeal or proceedings for
review; or Liens that the Borrower or any Subsidiary incurs for the purpose of
obtaining a stay or discharge in the course of any litigation or other
proceeding to which the Borrower or such Subsidiary is a party;

 

(k)                                 Liens which have been bonded for the full
amount in dispute;

 

(l)                                     additional Liens so long as the
aggregate outstanding principal amount of the obligations so secured does not
exceed the greater of (x) 10% of Net Tangible Assets and (y) 10% of Consolidated
Capitalization at any time;

 

(m)                             Liens on any property acquired, constructed or
improved by the Borrower or any Subsidiary after the date hereof which are
created or assumed contemporaneously with such acquisition, construction or
improvement, or within 270 days after the completion thereof, to secure or
provide for the payment of all or any part of the cost of such acquisition,
construction or improvement (including related expenditures capitalized for
Federal income tax purposes in connection therewith) incurred after the date
hereof; and

 

(n)                                 the replacement, extension or renewal of any
Lien permitted by clauses (c), (d) or (m) above upon or in the same assets
theretofore subject to such Lien or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor
except to the extent otherwise permitted hereunder) of the Indebtedness secured
thereby.

 

9.2                               Limitation on Fundamental Changes.

 

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or

 

43

--------------------------------------------------------------------------------


 

otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)                                 any Subsidiary of the Borrower or any other
Person may be merged or consolidated (including by way of liquidation or winding
up) with or into the Borrower; provided that (i) either (x) the Borrower shall
be the continuing or surviving entity or (y) the debt rating of the Person (if
other than the Borrower) who is the continuing or surviving entity (the Borrower
or Person, as the case may be, being herein referred to as the “Successor
Borrower”) shall after giving effect to such merger or consolidation be BBB- or
higher from S&P or Baa3 or higher from Moody’s (provided that in no event shall
such Successor Borrower have a debt rating of BB or lower from S&P or Ba2 or
lower from Moody’s), as determined pursuant to the definition of “Applicable
Margin”, (ii) the Successor Borrower shall be an entity organized or existing
under the laws of the United States or any State thereof, (iii) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement pursuant to a supplement hereto in form and substance reasonably
satisfactory to the Administrative Agent, (iv) no Default or Event of Default is
then existing and no Default or Event of Default would result from the
consummation of such merger or consolidation, (v) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenant set forth in Section 9.3 as such covenant is
recomputed as at the last day of the most recently ended fiscal quarter under
each such Section as if such merger or consolidation had occurred on the last
day of such fiscal quarter, and (vi) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying the compliance referred to
in clause (v) above and stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement and a legal opinion (in
form and substance reasonably satisfactory to the Administrative Agent) with
respect to this Agreement to be delivered, if any, pursuant to clause
(iii) above; provided, further, that if the foregoing are satisfied, such
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement; and

 

(b)                                 the Borrower may enter into any merger or
consolidation for the purpose of changing its organizational form from a
corporation to a limited liability company or from a limited liability company
to a corporation; provided that such change has no adverse affect on the rights
of the Finance Parties.

 

9.3                               Debt to Capitalization Ratio.

 

The Borrower will not permit the Debt to Capitalization Ratio of the Borrower to
be greater than 75% as of the last day of each fiscal quarter ; provided that if
at any time after the date hereof, the provisions of Section 9.3 of the
Revolving Credit Agreement (or the corresponding provisions in any amended,
replacement or refinancing facility referred to below) shall be amended, such
provisions of such amendment shall apply, mutatis mutandis, to the corresponding
provisions of this Section 9.3, which shall automatically be deemed to be
amended to give effect thereto upon the effectiveness of such amendment,
replacement or refinancing with no further action required by the parties
hereto.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 10
EVENTS OF DEFAULT

 

Each of the following specified events or occurrences described in Sections 10.1
through 10.9 below shall constitute an “Event of Default”:

 

10.1                        Payments.

 

The Borrower shall (a) default in the payment when due of any principal of the
Loans or (b) default, and such default shall continue for five (5) or more days,
in the payment when due of any interest on the Loans or any other amounts owing
hereunder.

 

10.2                        Representations, etc.

 

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

 

10.3                        Covenants.

 

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.11 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this
Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.

 

10.4                        Default Under Other Agreements.

 

(a)                                 The Borrower or any of its Subsidiaries
shall (i) default in any payment with respect to any Indebtedness, in excess of
$50,000,000 (or, if at any time after the date hereof, clause (a)(i) of
Section 10.4 of the Revolving Credit Agreement (or the corresponding provision
in any amended, replacement or refinancing facility referred to below) shall be
amended to change the Dollar amount set forth therein, such Dollar amount set
forth in such clause (a)(i), as so amended, which shall automatically be deemed
to be amended to give effect thereto upon the effectiveness of such amendment,
replacement or refinancing with no further action required by the parties
hereto) in the aggregate, beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or

 

45

--------------------------------------------------------------------------------


 

(b)                                 without limiting the provisions of clause
(a) above, any such Indebtedness shall be declared to be due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
or as a mandatory prepayment, prior to the stated maturity thereof.

 

10.5                        Bankruptcy, etc.

 

The Borrower or any Material Subsidiary shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition or
application is not contested within ten (10) days after commencement of the
case; or an involuntary case is commenced against the Borrower or any Material
Subsidiary and the petition or application is not dismissed within 45 days after
commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary itself; or there is
commenced against the Borrower or any Material Subsidiary any such proceeding
that remains undismissed for a period of 45 days; or the Borrower or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any Material Subsidiary makes a general assignment for the benefit of
creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any Material Subsidiary for the purpose of effecting any of the foregoing; or
the Borrower or any Material Subsidiary is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any Material Subsidiary takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.

 

10.6                        Non-ownership of Certain Subsidiaries.

 

The Borrower on any date is not the direct or (through its Subsidiaries)
indirect owner of 85% of the Capital Stock of ITCTransmission, METC, ITC Midwest
or, from and after the date ITC Great Plains constitutes a Material
Subsidiary, ITC Great Plains, free and clear of any Liens, other than Liens
permitted pursuant to clauses (a), (b) or (e)(i) (to the extent the obligations
in respect of such judgments or decrees under such clause (e)(i) have been
bonded for the full amount in dispute) of the definition of “Permitted Liens”.

 

10.7                        Judgments.

 

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of in excess of $50,000,000 (or, if at
any time after the date hereof, the provisions of Section 10.7 of the Revolving
Credit Agreement (or the corresponding provision in any amended, replacement or
refinancing facility referred to below) shall be

 

46

--------------------------------------------------------------------------------


 

amended to change the Dollar amount set forth therein, such Dollar amount set
forth in such Section 10.7, as so amended, which shall automatically be deemed
to be amended to give effect thereto upon the effectiveness of such amendment,
replacement or refinancing with no further action required by the parties
hereto) in the aggregate for all such judgments and decrees for the Borrower or
any of its Subsidiaries (to the extent not paid or fully covered by insurance
provided by a carrier not disputing coverage) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof.

 

10.8                        Change of Ownership.

 

A Change of Ownership shall occur.

 

10.9                        Pension Plans.

 

Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or would reasonably expect to incur a liability or obligation to such
Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
section 303(k) of ERISA, where in each case under clauses (a) or (b) such
contribution, liability, obligation or Lien would reasonably be expected to have
a Material Adverse Effect.

 

10.10                 Remedies.

 

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clause (i) below shall occur automatically without the giving of any such
notice): (i) declare the principal of and any accrued interest in respect of all
Loans and all obligations owing hereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and/or
(ii) exercise any other remedies that may be available under this Agreement or
applicable law.

 

10.11                 Remedies Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or

 

47

--------------------------------------------------------------------------------


 

remedy or other rights or remedies to which the Lenders may be lawfully entitled
for the same default or breach, and any waiver by the Administrative Agent or
the Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

 

ARTICLE 11
THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

48

--------------------------------------------------------------------------------


 

forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
or an Affiliate of any such bank. Whether or not a successor Administrative
Agent shall have been appointed, such resignation shall become effective in
accordance with such retiring Administrative Agent’s notice. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

49

--------------------------------------------------------------------------------


 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not instruments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

Notwithstanding anything herein to the contrary, the Sole Bookrunner and the
Lead Arranger named on the cover page of this Agreement shall not have any
duties or liabilities under this Agreement, except in its capacity, if any, as a
Lender.

 

ARTICLE 12
MISCELLANEOUS

 

12.1                        Amendments and Waivers.

 

Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1.  The Required Lenders may from time to time (a) enter into with
the Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Loan, or reduce the stated rate of, forgive any portion of or extend the
date for the payment of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or
increase the amount of any of the Commitments of any Lender, in each case
without the written consent of each Lender whose Loan, interest, fee or
Commitment is changed as set forth above thereby, or (ii) amend, modify or waive
any provision of this Section 12.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders” or consent to the assignment or
transfer by the Borrower of its rights and obligations under this Agreement
(except as permitted pursuant to Section 9.2), in each case without the written
consent of each Lender, adversely affected thereby, or (iii) amend
Section 5.2(a) to the extent that it relates to payments for the ratable account
of Lenders without the written consent of each Lender directly and adversely
affected thereby, in each case without the written consent of all the Lenders
except as otherwise specifically provided in this Section 12.1; and provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent ( it being understood that any change to
Section 2.14 shall require the consent of the Administrative

 

50

--------------------------------------------------------------------------------


 

Agent).  For the avoidance of doubt, no consent of the Borrower, the
Administrative Agent or any Lender shall be required for an amendment of
Section 1.2, 10.4 or 10.7 resulting from an amendment of the Revolving Credit
Agreement as provided in each such Section.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

12.2                        Notices.

 

(a)                                 Notices Generally.  All notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile transmission) and, unless otherwise expressly
provided herein, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received and, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter, in each
case addressed as follows in the case of the Borrower, the Administrative Agent
and as set forth on Schedule I in the case of each Lender (or as set forth in
the Assignment and Assumption of any Lender which is an Assignee) or to such
other address as may be hereafter notified by the respective parties hereto:

 

(i)                                     The Borrower:

 

ITC Holdings Corp.
27175 Energy Way
Novi, MI 48377

Attention: Gretchen L. Holloway

E-mail address: Gholloway@itctransco.com
Facsimile No.:  (248) 380-2923
Telephone No.:  (248) 946-3595

with a copy to:

 

ITC Holdings Corp.

27175 Energy Way

Novi, MI 48377

Attention: Nisha Chopra

E-mail address:  Nchopra@itctransco.com

Telephone No.:  (248) 946-3596

 

(ii)                                  The Administrative Agent:

 

JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, Floor L2

 

51

--------------------------------------------------------------------------------


 

Chicago, IL 60603
Attention: Katy Tyler

E-mail address: katy.tyler@jpmorgan.com

 

Facsimile No.: 844-490-5663

Telephone No.: 312-954-0447

 

with a copy to (except in the case of notices relating to borrowings,
continuations and conversions):

JPMorgan Chase Bank, N.A.

10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig

Credit Executive, Corporate Client Banking, Power and Utilities

E-mail address: nancy.r.barwig@jpmorgan.com

Telephone No.: 312-732-1838

 

and

 

JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention:  Mary McCorry

E-mail address: mary.t.mccorry@jpmorgan.com

Telephone No.: 312-325-3149

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10 and 5.1 shall not be
effective until received. Notices delivered through Electronic Systems, to the
extent provided in paragraph (b) below, shall be effective as provided in
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
using Electronic  Systems pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

52

--------------------------------------------------------------------------------


 

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

(c)                                  Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially similar
Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.

 

12.3                        No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

 

53

--------------------------------------------------------------------------------


 

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4                        Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

12.5                        Payment of Expenses and Taxes.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
the Arranger and the Administrative Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including the syndication of the
Commitments), including the reasonable fees, disbursements and other charges of
one counsel to the Administrative Agent, (ii) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any
rights under, or “workout” or restructuring of, this Agreement and any such
other documents, including the reasonable fees, disbursements and other charges
of counsel to each Lender and of counsel to the Administrative Agent, (iii) to
pay, indemnify, defend and hold harmless each Lender and the Administrative
Agent from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Agreement
and any such other documents (collectively, “Other Taxes”), except for any such
Other Taxes attributable to an assignment or Participation, and (iv) to pay,
indemnify, defend and hold harmless each Lender, the Arranger and the
Administrative Agent and their respective Related Parties (collectively, the
“Indemnitees”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable and
documented fees, disbursements and other charges of counsel incurred in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by the Borrower or any other Person, whether or not any
such Indemnitee shall be designated as a party or potential party thereto, and
any fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement or any Loan, or the use or proposed use of the
proceeds thereof), (B) the violation of, non-compliance with or

 

54

--------------------------------------------------------------------------------


 

liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or applicable to any of the Real Estate, or
(C) any Environmental Claim or any Hazardous Materials relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, possession or control, or practice of, the Borrower or any of its
Subsidiaries from time to time (all the foregoing in this clause (iv),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction and; provided, further, that the Borrower shall have no
obligation hereunder to any Indemnitee with respect to claims that do not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by the Administrative Agent, the Arranger or any Lender against any
other Lender (other than claims against any of the Administrative Agent, the
Arranger, or the Lenders or their Affiliates in their respective capacity as the
Administrative Agent, a lead arranger, a bookrunner, a syndication agent, a
documentation agent or any similar role under this Agreement). The agreements in
this Section 12.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

Each of the Lenders, the Arranger and the Administrative Agent agree that any
and all of their respective rights under this Agreement and any other agreements
contemplated hereby and thereby, including recourse for any obligation or claim
for any indemnification thereunder, is limited to recourse to the Borrower and
its assets as contemplated hereby, and none of the direct or indirect limited
partners, partners, shareholders, members of the Borrower or any of their
respective employees, directors or officers shall have any obligations or
liability, or be subject to any recourse, in respect of any such obligations or
claims hereunder or thereunder.

 

(b)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Arranger
under paragraph (a) of this Section 12.5, each Lender severally agrees to pay to
the Administrative Agent or the Arranger, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Arranger in its capacity as such.

 

12.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 12.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative

 

55

--------------------------------------------------------------------------------


 

Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                     Assignments Generally. Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more assignees (other than an Ineligible Institution) (the “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within fifteen (15) days
after having received notice thereof); provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other Assignee; and

 

(B)                               the Administrative Agent.

 

(ii)                                  Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Loans, the amount of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 (or,  if less,
the aggregate principal amount of such assigning Lender’s Loans) unless each of
the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Agreement, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

56

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this
Section 12.6, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto (the “Assignment
Effective Date”) and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11 and 12.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 12.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 12.6.

 

(iv)                              Maintenance of Register.  The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (but only, in the case of a Lender, at the Administrative Agent’s office
set forth for the Administrative Agent in Section 12.2(a)(ii) and with respect
to any entry relating to such Lender’s Commitments or Loans), at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                                 Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 12.6
and any written consent to such assignment required by paragraph (b) of this
Section 12.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it pursuant to

 

57

--------------------------------------------------------------------------------


 

Section 2.4(b), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)                                  Participations.

 

(i)                                     Participations Generally.  Any Lender
may, without the consent of the Borrower or the Administrative Agent, sell
participations to one or more banks or other entities , other than an Ineligible
Institution, (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second sentence of Section 12.1 that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10 and 2.11 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 12.6. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.8 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)                                  Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. No Participant shall be entitled to any benefits under Section 5.3
unless such Participant complies with Section 5.3(c).

 

58

--------------------------------------------------------------------------------


 

(d)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority having jurisdiction over such
Lender, and this Section 12.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.7                        Replacements of Lenders under Certain Circumstances.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, or if any
Lender becomes a Defaulting Lender, or if any Lender is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, then the Borrower may, at its
sole expense and effort upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.6) all its interests,
rights and obligations under this Agreement to an Assignee that shall assume
such obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (iii) the Borrower shall have paid
the Administrative Agent the assignment fee specified in Section 12.6, (iv) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (v) in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.10 or a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments and (vi) such assignment does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

12.8                        Adjustments; Set-off.

 

(a)                                 If any Defaulting Lender shall fail to make
any payment required to be made by it pursuant to Section 2.4(b), 12.5(b) or
12.8(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply for the benefit of the
Administrative Agent or any Lender any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

59

--------------------------------------------------------------------------------


 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

(c)                                  If any Finance Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Event (other than pursuant to the
terms of Section 2.10, 2.11 or 5.3) in excess of its pro rata share of payments
obtained by all Finance Parties, such Finance Party shall purchase from the
other Finance Parties such participations in Credit Events made by them as shall
be necessary to cause such purchasing Finance Party to share the excess payment
or other recovery ratably (to the extent such other Finance Parties were
entitled to receive a portion of such payment or recovery) with each of them;
provided that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Finance Party, the purchase shall be
rescinded and each Finance Party which has sold a participation to the
purchasing Finance Party shall repay to the purchasing Finance Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Finance Party’s ratable share (according to the proportion
of (a) the amount of such selling Finance Party’s required repayment to the
purchasing Finance Party to (b) total amount so recovered from the purchasing
Finance Party) of any interest or other amount paid or payable by the purchasing
Finance Party in respect of the total amount so recovered. The Borrower agrees
that any Finance Party purchasing a participation from another Finance Party
pursuant to this Section 12.8 may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to clause (b) above) with
respect to such participation as fully as if such Finance Party were the direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or other similar law any Finance Party
receives a secured claim in lieu of a setoff to which this Section 12.8 applies,
such Finance Party shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 12.8 to share in the benefits of any
recovery on such secured claim.

 

12.9                        Marshalling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent or
Lenders (or to the Administrative Agent for the benefit of Lenders), or the
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or

 

60

--------------------------------------------------------------------------------


 

setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other provincial,
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.

 

12.10                 Counterparts; Effectiveness; Electronic Execution.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any related documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any  document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

12.11                 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.12                 Integration.

 

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

 

61

--------------------------------------------------------------------------------


 

12.13      Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

12.14      Submission to Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York or of the United States for the Southern District of New York,
and any appellate court from any thereof, in each case which are located in the
Borough of Manhattan in the county of New York;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected in accordance with the local rules of civil procedure or by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower at its address set forth
in Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 12.14 any special, exemplary, punitive or consequential damages.

 

12.15      Acknowledgements.

 

The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

(b)           neither the Administrative Agent nor any Lender (in any capacity)
has any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one

 

62

--------------------------------------------------------------------------------


 

hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or otherwise exists by virtue
of the transactions contemplated hereby among the Lenders or among the Borrower
and the Lenders.

 

12.16      Waivers of Jury Trial.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.17      Confidentiality.

 

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure (i) to any other party hereto, (ii) with the consent
of the Borrower, (iii) as required or requested by any Governmental Authority or
any self-regulatory authority, such as the National Association of Insurance
Commissioners purporting to have jurisdiction over such Person or its Related
Parties, any representatives thereof or any nationally recognized rating agency
that requires access to information about such Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (iv) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (v) in connection with the exercise of any remedies under this
Agreement or under any other related loan documents, or any action or proceeding
relating to this Agreement or any other related loan documents, or the
enforcement of rights hereunder or thereunder, (vi) to the extent such
information becomes publicly available other than as a result of a breach of
this Section 12.17 or become available on a non-confidential basis from a source
other than the Borrower, (vii) subject to the proviso of the last sentence of
this Section 12.17 to any actual or prospective Assignee or Participant or to
actual or prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder or
(viii) to such Lender’s or the Administrative Agent’s lawyers, professional
advisors or independent auditors or Affiliates; provided that, unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall, to the extent practicable, notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition or
regulatory compliance of such Lender by such Governmental Authority or in
connection with ratings by such rating agency with respect to such Lender) for
disclosure of any such non-public information prior to disclosure of such
information, and; provided, further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower. Each Lender and the
Administrative Agent agrees that it will not

 

63

--------------------------------------------------------------------------------


 

provide to actual or prospective Assignees or Participants or to actual or
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Loans made hereunder any of the Confidential
Information unless such Person shall have previously executed a Confidentiality
Agreement substantially in the form prescribed from time to time by the Loan
Sales and Trading Association.

 

12.18      Treatment of Loans.

 

(a)           The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

 

(b)           The Borrower acknowledges that the Administrative Agent and one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

 

12.19      USA Patriot Act.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

12.20      No Fiduciary Duty.

 

The Administrative Agent, the Arranger, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and its Affiliates.
The Borrower agrees that nothing in this Agreement or otherwise shall be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Borrower, its stockholders or its
Affiliates. The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Borrower, on the other, (ii) in connection
therewith and with the process leading to such transaction each of the Lenders
is acting solely as a principal and not the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory

 

64

--------------------------------------------------------------------------------


 

services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto. To
the fullest extent permitted by law the Borrower hereby waives and releases any
claims that it may have against each of the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

12.21      Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 12.21 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

12.22      Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement or any related loan document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other related loan document; or

 

65

--------------------------------------------------------------------------------


 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page intentionally left blank]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Gretchen L. Holloway

 

 

Name: Gretchen L. Holloway

 

 

Title: Vice President, Chief Financial Officer and Treasurer

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as Administrative Agent, Lead Arranger, Sole Bookrunner and a
Lender

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name: Nancy R. Barwig

 

 

Title: Credit Risk Director

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
COMMITMENTS

 

LENDER

 

ADDRESS FOR NOTICES

 

COMMITMENT

 

COMMITMENT
PERCENTAGE

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

JPMorgan Chase Bank, N.A.

 

$

200,000,000.00

 

100

%

 

 

Loan Operations

 

 

 

 

 

 

 

10 South Dearborn, Floor L2

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

Attention: Katy Tyler

 

 

 

 

 

 

 

E-mail address: katy.tyler@jpmorgan.com

 

 

 

 

 

 

 

Facsimile No.: 844-490-5663

 

 

 

 

 

 

 

Telephone No.: 312-954-0447

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with copy to (except in the case of notices relating to borrowings,
continuations and conversions):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

10 South Dearborn, 9th Floor

 

 

 

 

 

 

 

Mail Code IL1-0090

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

Attention: Nancy R. Barwig

 

 

 

 

 

 

 

Credit Executive,
Corporate Client Banking,
Power and Utilities

 

 

 

 

 

 

 

E-mail address: nancy.r.barwig@jpmorgan.com

 

 

 

 

 

 

 

Telephone No.: 312-732-1838

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

Portfolio Management Administration

 

 

 

 

 

 

 

10 South Dearborn, 9th Floor

 

 

 

 

 

 

 

Mail Code IL1-0874

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

Attention:  Mary McCorry

 

 

 

 

 

 

 

E-mail address: mary.t.mccorry@jpmorgan.com

 

 

 

 

 

 

 

Telephone No.: 312-325-3149

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total amount

 

$

200,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II

LITIGATION

 

1.              The “Rate of Return on Equity Complaints” as described in the
ITC Holdings’ Form 10-K for the  period ending December 31, 2016; and

 

2.              The “Legal Matters Associated with the Merger” as described in
the ITC Holdings’ Form 10-K for the period ending December 31, 2016.

 

--------------------------------------------------------------------------------


 

SCHEDULE III
ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
PENSION AND WELFARE MATTERS

 

The International Transmission Company Postretirement Welfare Plan as described
in Note 11 to the Borrower’s financial statements set forth in the Borrower’s
Form 10-K for the period ending December 31, 2016.

 

--------------------------------------------------------------------------------


 

SCHEDULE V
OUTSTANDING LIENS ON CLOSING DATE

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

TO:                           JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, Floor L2
Chicago, IL 60603
Attention: Katy Tyler

Email: katy.tyler@jpmorgan.com
Facsimile No.: 844-490-5663

Telephone No.: 312-954-0447

 

Pursuant to the Term Loan Credit Agreement, dated as of  March 23, 2017 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative
Agent, this represents the Borrower’s request to borrow as follows:

 

Loan:

 

1.                                      Date of borrowing:

 

2.                                      Amount of borrowing:

 

3.                                      Lender(s):  Lenders, in accordance with
their Commitments under the Term Loan Credit Agreement

 

4.                                      Interest rate option:

Type:

Tenor:

 

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

 

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:

 

(i)                                     All representations and warranties made
by the Borrower contained in the Term Loan Credit Agreement are true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date

 

--------------------------------------------------------------------------------


 

hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date); provided that the
representations made in Sections 7.4 and 7.14 shall be made only on the Closing
Date; and

 

(ii)                                  No event has occurred and is continuing or
would result from the consummation of the Borrowing contemplated hereby that
would constitute a Default or an Event of Default.

 

Dated:

 

 

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Notice of Continuation

 

TO:                           JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement (as defined
below)
Loan Operations
10 South Dearborn, Floor L2
Chicago, IL 60603
Attention: Katy Tyler

Email: katy.tyler@jpmorgan.com
Facsimile No.: 844-490-5663

Telephone No.: 312-954-0447

 

Pursuant to the Term Loan Credit Agreement, dated as of March 23, 2017 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as the
Administrative Agent, this represents the Borrower’s request to continue Loans
as follows:

 

1.                                      Date of continuation or conversion:

 

,

 

2.                                      Amount of Loans being continued or
converted:

 

$

 

3.                                      Nature of continuation or conversion:

 

               a.                                         Conversion of a LIBOR
Loan as an ABR Loan

               b.                                         Conversion of an ABR
Loan as a LIBOR Loan

               c.                                          Continuation
(rollover) of LIBOR Loans as LIBOR Loans

 

4.                                      If Loans are being continued as or
converted into LIBOR Loans, the duration of the new LIBOR Period that commences
on the continuation or conversion date:

 

               month(s)

 

Dated:

 

 

 

 

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

 Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Reserved].

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Closing Date Certificate

 

CLOSING DATE CERTIFICATE

 

ITC HOLDINGS CORP.

 

TO:                         The Lenders and the Administrative Agent (each, as
defined below)

 

RE:                          Term Loan Credit Agreement, dated as of March 23,
2017 (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Term Loan Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
ITC Holdings Corp., a Michigan corporation (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Term Loan Credit Agreement, and JPMorgan Chase Bank, N.A., as
the Administrative Agent.

 

I, the undersigned, an Authorized Officer of the Borrower, hereby certify to the
best of my knowledge, information and belief, for and on behalf of the Borrower,
and not in my personal capacity, in connection with the initial Borrowing on
this date under the Term Loan Credit Agreement, that:

 

1.                                      the conditions precedent set forth in
the Term Loan Credit Agreement were satisfied as of the Closing Date;

 

2.                                      attached to this certificate as Schedule
A is a true and complete copy of the articles of incorporation of the Borrower,
together with all amendments thereto adopted through the date hereof (as
certified by the Michigan Department of Licensing and Regulatory Affairs) and as
in effect on the date hereof and the Borrower has not passed, confirmed or
consented to any amendments or variations to such articles;

 

3.                                      attached to this certificate as Schedule
B is a true, correct and complete copy of the by-laws of the Borrower and such
by-laws are in full force and effect on the date hereof and as of the date
hereof, the  Borrower has not passed, confirmed or consented to any amendments
or variations to such by-laws;

 

4.                                      attached hereto as Schedule C is a true
and complete copy of the resolutions duly adopted by the Board of Directors of
the Borrower at a meeting of such Board of Directors held on August 17, 2016,
approving and authorizing the execution, delivery and performance of the Term
Loan Credit Agreement and the transactions contemplated thereby. Such
resolutions have not been amended, modified, revoked or rescinded since the date
of adoption thereof, are in full force and effect on the date hereof and are the
only resolutions that have been adopted by the Board of Directors of the
Borrower with respect to the subject matter thereof;

 

--------------------------------------------------------------------------------


 

5.                                      the persons whose names appear on
Schedule D attached hereto are duly elected, qualified and acting officers of
the Borrower occupying the offices set forth opposite their respective names on
Schedule D, and the signature set forth opposite their respective names are
their true and genuine signatures, and each of such officers is duly authorized
to execute and deliver the Term Loan Credit Agreement on behalf of the Borrower
and each of the related documents to which it is a party and any other
agreement, instrument or document to be delivered by the Borrower pursuant to
the Term Loan Credit Agreement; and

 

6.                                      the law firms of Simpson Thacher &
Bartlett LLP and Dykema Gossett PLLC are entitled to rely on this Closing
Certificate in connection with their legal opinions to be delivered as of the
date hereof in connection with the Term Loan Credit Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate this     day of       , 2017.

 

 

 

 

Name:

Wendy McIntyre

 

Title:

Vice President, General Counsel — Enterprise Operations, Secretary and Chief
Compliance Officer

 

I, Christine Mason Soneral, Senior Vice President and General Counsel of the
Borrower, DO HEREBY CERTIFY that  Wendy McIntyre has been duly elected (or
appointed) and has duly qualified as, and on this day is, the Vice President,
General Counsel — Enterprise Operations, Secretary and Chief Compliance Officer
of the Borrower, and the signature above is her genuine signature.

 

 

 

 

Name:

 Christine Mason Soneral

 

Title:

 Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

Schedule A

 

Articles of Incorporation

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule B

 

By-Laws

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule C

 

Resolutions

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule D

 

Incumbency

 

Christine Mason Soneral,

 

Senior Vice President

 

and General Counsel

 

 

 

 

 

Wendy McIntyre

 

Vice President, General Counsel

 

— Enterprise Operations, Secretary

 

and Chief Compliance Officer

 

 

 

 

 

Gretchen L. Holloway

 

Vice President, Chief Financial

 

Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Compliance Certificate

 

ITC HOLDINGS CORP.

 

TO:                         The Lenders and the Administrative Agent

 

The undersigned, an Authorized Officer of ITC Holdings Corp. (the “Borrower”),
in such capacity and not personally, hereby certifies to the best of my
knowledge, information and belief that:

 

1.                                      I am the duly appointed
                                                of the Borrower named in the
Term Loan Credit Agreement, dated as of March 23, 2017 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Term Loan Credit Agreement”), among ITC Holdings Corp., a Michigan corporation
(the “Borrower”), the various financial institutions and other persons from time
to time referred to as “Lenders” in the Term Loan Credit Agreement, and JPMorgan
Chase Bank, N.A., as the Administrative Agent and as such I am providing this
certificate for and on behalf of the Borrower pursuant to Section 8.1(c) of the
Term Loan Credit Agreement. Unless the context otherwise requires, capitalized
terms in the Term Loan Credit Agreement which appear herein without definitions
shall have the meanings ascribed thereto in the Term Loan Credit Agreement.

 

2.                                      I am familiar with and have examined the
provisions of the Term Loan Credit Agreement including those of Articles 7, 8, 9
and 10 therein and have reviewed and am familiar with the contents of this
certificate.

 

3.                                      Delivered herewith are the financial
statements required to be delivered pursuant to Section 8.1[(a)] [(b)] of the
Term Loan Credit Agreement.

 

4.                                      No Default or Event of Default has
occurred and is continuing as of the date hereof [or if any Default or Event of
Default does exist, specify the nature and extent thereof].

 

5.                                      As of the last day of the fiscal quarter
ending         , the financial ratio referred to in Section 9.3 of the Term Loan
Credit Agreement is     :     and was calculated as set forth in Schedule I.

 

Dated this day of          ,      .

 

 

 

 

 

[Name and Title]

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

ITC HOLDINGS CORP.

 

Debt to Capitalization Ratio(1)

 

1. Total Debt as of the last day of the fiscal quarter ending          .

 

$

           

2. Total Capitalization as of the last day of the fiscal quarter ending
         .

 

 

(a)              Total Debt

 

$

           

(b)              Total stockholders’ equity of the Borrower

 

$

           

(c)               Total Capitalization: The sum of Items 2(a) and 2(b)

 

$

           

3.                   DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2

 

      %

4. Maximum Debt to Capitalization Ratio allowed

 

75%

5. In compliance

 

YES/NO

 

--------------------------------------------------------------------------------

(1)  Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial  Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to any changes in GAAP occurring after the Closing Date, the effect of
which would be to cause leases which would be treated as operating leases under
GAAP as of the Closing Date to be treated as capital leases under GAAP.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

ITC Holdings Corp., a Michigan corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

5.

 

Credit Agreement:

 

The Term Loan Credit Agreement dated as of March 23, 2017 among Borrower, the
various financial institutions and other persons from time to time referred to
as “Lenders”, and JPMorgan Chase Bank, N.A., as the Administrative Agent

 

--------------------------------------------------------------------------------


 

6.                 Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Loans for all Lenders

 

Amount of
Loans Assigned

 

Percentage Assigned
of Loans (2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                  , 201  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Consented to and](3) Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:](4)

 

 

 

ITC HOLDINGS CORP.,

 

as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other loan document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the loan documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any loan document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any loan document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1(h) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the loan documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
loan documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------